1
2
3
4
5
6
7
8
                                UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   DORIS JEAN CHILDRESS,                        )   Case No.: 1:19-cv-00088-LJO-BAM
                                                  )
12                 Plaintiff,                     )   ORDER REFERRING THE MATTER TO VDRP
13          v.                                    )
                                                  )
14   CASSANDRA TAYLOR, et al.,                    )
                                                  )
15                 Defendants.                    )
16                                                )

17          Pursuant to the agreement of the parties, Plaintiff Doris Jean Childress and Defendants

18   Cassandra Taylor and National Railroad Passenger Corporation aka AMTRAK (erroneously sued as

19   “AMTRAK CORP.”) have agreed to have the matter referred to the Court’s Voluntary Dispute

20   Resolution Program before beginning discovery. Therefore, the Court ORDERS:

21          1.     The matter is referred to the Voluntary Dispute Resolution Program;

22          2.     The parties shall notify the Court within thirty (30) days of completing the Voluntary

23   Dispute Resolution Program.

24          3.     The scheduling conference currently set for July 29, 2019, will remain on calendar,

25   but will be vacated if necessary for completion of VDRP.

26   IT IS SO ORDERED.

27
        Dated:    May 29, 2019                              /s/ Barbara   A. McAuliffe           _
28                                                    UNITED STATES MAGISTRATE JUDGE
